PER CURIAM.
Joe Eddie Wilson appeals his conviction for driving while his license was canceled, suspended, or revoked with two or more previous convictions for the same offense in violation of section 322.34(2)(c), Florida Statutes (2012). He was sentenced to four *346years in prison after a jury trial where he had proceeded pro se.
He argues on appeal, with the assistance of public counsel, that the trial court did not conduct an adequate inquiry into whether his waiver of the right to counsel was knowing and intelligent. Fla. R. Crim. P. 3.111(d); Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). We agree. As the State properly concedes, Appellant is entitled to a new trial. See e.g., Brown v. State, 971 So.2d 270 (Fla. 1st DCA 2008). Accordingly, we REVERSE Appellant’s conviction and sentence and REMAND for a new trial.
ROWE, RAY, and OSTERHAUS, JJ., concur.